  Case 19-10317       Doc 72     Filed 09/10/19 Entered 09/10/19 15:18:08           Desc Main
                                   Document     Page 1 of 3


                     UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               Asheville Division


In re:                               )                      Chapter 11
                                     )
BON WORTH, INC.,                     )                      Case No. 19-10317
                                     )
                  Debtor.            )
_____________________________________)

         NOTICE OF EXPEDITED HEARING ON BID PROCEDURES MOTION

         PLEASE TAKE NOTICE that the debtor in the above-captioned case (the “Debtor”) has
filed a voluntary petition under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
Court for the Western District of North Carolina, and on September 10, 2019 filed Debtor’s Motion
for Order (I) Authorizing and Scheduling Public Action for Sale of Substantially All of the
Debtor’s Assets Free and Clear of Any and All Liens, Claims, Encumbrances and Other Interests;
(II) Approving Procedures for Submission of Qualified Overbids; (III) Approving Bid
Protections; and (IV) Approving Form and Manner of Notice Pursuant to Fed R. Bankr. P. 2002
(“the Bid Procedures Motion”).

         PLEASE TAKE NOTICE that a hearing to consider the Bid Procedures Motion and the
relief requested therein will be held on Friday, September 20, 2019 at the United States Bankruptcy
Court for the Western District of North Carolina, Asheville Division, 100 Otis Street, Asheville,
NC 28801-2611 at 10:30 (Eastern Time).

     YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE
IN THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY
WISH TO CONSULT ONE.)

      IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF REQUESTED
IN THE MOTION, OR IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON
THE MOTION, THEN ON OR BEFORE WEDNESDAY SEPTEMBER 18, 2019 AT 5:00
P.M. EASTERN TIME YOU MUST:

         (1)   A.     File with the Bankruptcy Court a written objection at:

                      Clerk, United states Bankruptcy Court
                      Western District of North Carolina
                      100 Otis Street
                      Asheville, NC 28801-2611



                                                1
  Case 19-10317       Doc 72     Filed 09/10/19 Entered 09/10/19 15:18:08             Desc Main
                                   Document     Page 2 of 3


               B.      If you have your attorney file a written objection then the objection should
                       be filed with the Bankruptcy Court by electronic means through the Court’s
                       website, www.ncwb.uscourts.gov under the name and case number shown
                       above

       (2)      You must also serve a copy of such request to the parties shown below and any
other parties as required by law or orders of the Court on or before the date described above:

               Paul R. Baynard
               Offit Kurman
               301 S. College Street, Ste. 2600
               Charlotte, NC 28202-6006
               E-mail: paul.baynard@offitkurman.com

               Glenn C. Thompson
               Hamilton, Stephens, Steele + Martin, PLLC
               525 N. Tryon St., 14th Floor
               Charlotte, North Carolina 28207
               E-Mail: gthompson@lawhssm.com

               Steven B. Soll
               Otterbourg, P.C.
               230 Park Avenue
               New York, New York 10169-0075
               E-Mail: ssoll@otterbourg.com

               Felton Parrish
               Hull & Chandler, P.A.
               1001 Morehead Square Drive, Suite 450
               Charlotte, North Carolina 28203
               E-Mail: fparrish@lawyerscarolina.com

               Office of Bankruptcy Administrator
               402 W. Trade St., Suite 200
               Charlotte, NC 28202

        (3)     Attend the hearing scheduled for Friday, September 20, 2019 at 10:30 a.m. Eastern
Time or as soon thereafter as the matter can be heard in the United States Bankruptcy Court,
Western District of North Carolina, 100 Otis Street, Asheville, NC 28801-2611. You should attend
this hearing if you file an objection

         If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought and may enter an Order granting the relief requested. No further notice of that
hearing will be given.




                                                 2
  Case 19-10317        Doc 72   Filed 09/10/19 Entered 09/10/19 15:18:08     Desc Main
                                  Document     Page 3 of 3


This the 10th day of September, 2019.


                                          OFFIT KURMAN

                                          /s/ Amy P. Hunt
                                          Paul R. Baynard
                                          N.C. State Bar No. 15769
                                          Amy P. Hunt
                                          N.C. State Bar No. 34166
                                          301 S. College Street, Ste. 2600
                                          Charlotte, NC 28202-6006
                                          Telephone: 704-377-2500
                                          Facsimile: 704-714-7935
                                          E-mail: paul.baynard@offitkurman.com
                                          E-mail: amy.hunt@offitkurman.com

                                          Proposed Counsel to the Debtor
4823-0194-5764, v. 1




                                            3
